DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election of claims 1–10 without traverse in the reply filed August 2, 2022 is respectfully acknowledged. Accordingly, claims 11–21 have been withdrawn from consideration.
Claim Objections
Claim 1 appears to have a minor grammar issue: the readability of the limitation “inductively heating the fluidic product at a first predetermined temperature while flowing through a temperature rising portion” could be improved by amending to something along the lines of:
--inductively heating the fluidic product at a first predetermined temperature while flowing said product through a temperature rising portion--
Correction here is optional and left solely to Applicant’s discretion.
Similarly, the claim also recites “holding a temperature of the fluidic product at approximately the first predetermined temperature for a predetermined reaction period while flowing through a temperature holding portion” as well as “decomposing the fluidic product having the plurality of particles while flowing through the temperature rising portion”. In both of these limitations, the above analysis also applies—i.e., readability of the instant limitation might be improved by inserting “said product”. Correction here is again optional and left solely to Applicant’s discretion.
Claim 1 further recites “including at least one bending region configured to generate an internal turbulent flow within the at least one metal pipe at least one of” (underlining added). Respectfully, here the recitation of “the at least one metal pipe at least one of” requires clarification.
Claim 1 also recites “inductively heating the fluidic product at a first predetermined temperature while flowing through a temperature rising portion having a first heating region formed of at least one metal pipe in such a manner that a hollow portion of the at least one metal pipe functions as a flow path for the fluidic product by using a first heating induction coil” (underlining added). Respectfully, here it is difficult for the reader to connect “inductively heating the fluidic product” with “by using a first heating induction coil” due to the intermediary limitations between these two limitations. It may improve clarity to streamline the wording. This same analysis also applies to the paragraph in claim 1 reciting “using a second heating induction coil”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1–10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “the hollow portion of the at least one metal pipe”. Respectfully, here it is unclear which hollow portion and which at least one metal pipe are being referred to. For at least these reasons, claim 1 appears to be indefinite. In addition, the claims depending from claim 1 are also rejected under 35 U.S.C. 112(b) based on their dependence from an indefinite claim.
Claim 9 recites the limitation “the at least one bending region having a first bent portion, a second bent portion, and a straight portion”. Respectfully, there is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “disposing the straight portion between the first bent portion and the second bent portion”. However, claim 10 depends from claim 9. And claim 9 suggests that there can be multiple straight portions, multiple first bent portions, and multiple second bent portions. With this in mind, as it applies to claim 10, it is unclear which straight portion, which first bent portion, and which second bent portion is being referred to.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claims 6 and 7 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6 requires determining a length of the at least one metal pipe. However, this step would have already had to have been accomplished in order to construct the apparatus used in carrying out the method of claim 1. Similarly, claim 7 requires positioning the at least one metal pipe—a step which would have also already been required in order to carry out the method of claim 1. In view of these findings, it is respectfully submitted that claims 6 and 7 fail to further limit independent claim 1. Thus, with respect to dependent claims 6 and 7, Applicant may cancel these claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Soresen1 in view of Von Berg,2 Beveridge,3 and Dixit.4
With respect to claim 1, the following analysis applies.
Overview of Soresen
Soresen discloses a method for treating polluted material, such as: industrial waste water; polluted water from other sources; sewage; sewage sludge; or other forms of sludge. (Soresen Title; Abstract.) The method entails degrading oxidizable substances within the polluted material. (Id.) Soresen teaches subjecting the polluted material to a wet oxidation process in a tubular reactor: so as to decompose oxidizable substances in the polluted material and improve the filterability of any solids present in the polluted material. (Id.; see also FIG. 1 (showing a tubular reactor 47).) Soresen teaches that the solid polluted material can be in the form of an aqueous suspension and also that heavy metals can be removed subsequent the wet oxidation process. (Id. Abstract.) The reference further teaches that the suspension can be heated to a “desired temperature” in a first part of the tubular reactor. (Soresen col. 15, ll. 1–5.) The suspension is then treated at this desired temperature and then cooled. (Id. col. 15, ll. 5–11.) The pipes of the tubular reactor can be metal pipes. (Id. col. 10, ll. 48–53 (disclosing “steel”).)
In view of these findings, Soresen is interpreted as reading on pending claim 1 as follows. First, Soresen appears to disclose a fluidic product having a plurality of particles—viz., a suspension having particles in the form of: oxidizable substances, solids (such as those found in sludge), and heavy metals. Second, Soresen’s method (supra) appears to include decomposing this fluidic product by heating, within the first part of a tubular reactor, the fluidic product at a first predetermined temperature (i.e., the “desired temperature” recited in Soresen (see Soresen col. 15, ll. 1–5)). This first part of the tubular reactor (id.; see also FIG. 1) is interpreted to be a “temperature rising portion” having a “first heating region” formed of at least one metal pipe. Likewise, the latter part of the tubular reactor is interpreted to be a “temperature holding portion”: inter alia, since here Soresen suggests that the suspension is treated at the first predetermined temperature. (Id. col. 15, ll. 5–11.)
Accordingly, Soresen’s method appears to include: 
Heating the fluidic product at a first predetermined temperature, namely, while flowing the fluidic product through the temperature rising portion—said temperature rising portion having a first heating region formed of at least one metal pipe. Furthermore, this flowing appears to occur in such a manner that a hollow portion of the one or more metal pipes of the temperature rising portion functions as a flow path for the fluidic product. (See Soresen FIG. 1 (showing pipes of the tubular reactor 47, each pipe having a hollow portion).)
Holding a temperature of the fluidic product at approximately the first predetermined temperature for a predetermined reaction period while flowing said product through the temperature holding portion, wherein the temperature holding portion has a second heating region formed of at least one metal pipe and wherein the flowing occurs in such a manner that at least one hollow portion of the at least one metal pipe of the temperature holding portion functions as a flow path for the fluidic product. (Id.)
Including at least one bending region within one or more of: (a) the at least one metal pipe of the temperature rising portion; (b) the at least one metal pipe of the temperature holding portion; and (c) between the temperature rising portion and the temperature holding portion. (Id.)
Decomposing the fluidic product, during the predetermined reaction period, while said fluidic product flows through the temperature rising portion and the temperature holding portion. (Id.; see also col. 15, ll. 1–11.)
Claim elements not expressly taught or suggested by Soresen
Soresen does not appear to expressly specify: (1) first and second heating induction coils; and (2) that its at least one bending region is configured to generate an internal turbulent flow within one of the aforementioned pipes.
First and second heating induction coils

Von Berg discloses a tubular reactor wherein each section of straight pipe has its own jacket. (Von Berg FIG. 1.) Von Berg teaches that any heat medium can be used to heat individual pipes within a tubular reactor. (Id. col. 2, ll. 58–62.) Von Berg further teaches that electrical heating elements, inter alia, were a suitable heat medium for heating individual pipes of a tubular reactor.
In connection with the concept of electrical heating elements, Beveridge teaches that a heating induction coil was a suitable type of electrical heating element for heating a pipe. (Beveridge FIG. 2 (depicting a heating coil 38 wrapped around a pipe section 28); ¶ 94; see also FIG. 5 (showing a heating coil 338 wrapped around a feed pipe 326); ¶ 123.)
Previously it has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415–16 (2007). With this holding in mind, it is respectfully submitted that at the time Applicant’s invention was effectively filed it would have been obvious to one skilled in the art to combine the teachings of Von Berg and Beveridge with those of the instant combination, viz., such that (A) the temperature rising portion of the instant combination is inductively heated using a first heating induction coil and (B) the temperature holding portion of the instant combination is inductively heated using a second heating induction coil: in order to yield the predictable result of providing a suitable heat medium for heating and/or maintaining the temperature of each of said temperature rising portion and said temperature holding portion. KSR, 550 U.S. at 415–16.
Configuring the at least one bending region to generate an internal turbulent flow within one or more of any of the metal pipes
Soresen teaches that the flow within its tubular reactor can be continuous turbulent flow. (Soresen col. 10, ll. 14–55; see also clm. 1 (reciting “in a tubular reactor through which the liquid suspension flows with a continuous turbulent flow” (underlining added).) In particular, Soresen teaches: (1) that the rate of decomposition and/or modification of oxidizable substances in its polluted material to be treated is increased the more vigorous the reaction conditions are; and (2) then goes on to explain that, because of this, turbulent flow is preferred. (Id. col. 10, ll. 14–20.) Additionally, Soresen teaches that the flow of the suspension can be adjusted so that substantially no deposition of the polluted material takes place in the tubular reactor. (Id. col. 10, ll. 36–55.)
Dixit discloses a mixing zone designed to promote turbulence. (Dixit ¶ 28.) Dixit teaches that turbulence is useful for mixing reactants. (Id.) Dixit further teaches that the mixing zone can be in the shape of a bend (i.e., bending region). (Id.; FIGs. 3, 6A–6C.)
As stated above, previously it has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. at 415–16. In addition, the courts have also held that “if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id. at 417. With these holdings in mind, it is respectfully submitted that at the time Applicant’s invention was effectively filed it would have been obvious to one skilled in the art to combine the teachings of Dixit with those of the instant combination, viz., such that the at least one bending region of the instant combination is configured to generate an internal turbulent flow in the manner claimed—i.e., in at least one of (a) the temperature rising portion, (b) the temperature holding portion, and (c) between the temperature rising portion and the temperature holding portion—in order to yield the predictable result/improvement of providing mixing of reactants in one or more of locations (a)–(c) supra. KSR, 550 U.S. at 415–17.
With respect to claim 2, the instant combination does not appear to specify pulsating a flow rate of the fluidic product in the temperature rising portion and the temperature holding portion. Von Berg teaches pulsating the flow through a tubular reactor in order to: (1) provide turbulence; (2) reduce reaction time; and (3) promote mixing. (Von Berg col. 2, ll. 6–37.) In view of this finding, it is respectfully submitted that at the time Applicant’s invention was effectively filed it would have been obvious to one skilled in the art to use the claimed pulsating flow rate in order to yield one or more of the following predictable results/improvements: (1) providing turbulence; (2) reducing reaction time; and (3) promoting mixing. KSR, 550 U.S. at 415–17.
With respect to claim 3, the at least one bending region of the instant combination has an elbowless portion in at least one of the temperature rising portion and the temperature bending portion. (Soresen FIG. 1 (showing tubular reactor 47 having elbowless bending regions).)
With respect to claim 4, Soresen teaches including at least one bending region having a bending diameter that is greater than an inner diameter of at least one metal pipe of at least one of the temperature rising portion and temperature holding portion. (Soresen FIG. 1 (showing bending diameters of the tubular reactor 47 which are larger than the straight portions of said reactor).) The instant combination does not appear to expressly specify that the bending diameter is also up to three times larger than the inner diameter of said at least one metal pipe. 
Dixit teaches that bends may have any suitable radius of curvature (i.e., bending diameter)5 and provides exemplary ranges such as from 0.5 cm to 1 m. (Dixit ¶ 28.) Dixit further teaches that the radius of curvature affects the promotion of secondary mixing. (Id.) Dixit also teaches that the dimensions of its tubular reactor are not critical and that the reactor can have any suitable diameter. (Id. ¶ 26.) Dixit further teaches that the choice of diameter will depend on the volume of product to be produced and the amount of reaction time needed between the reactants. (Id.) Dixit goes on to teach that typical diameters can range from 5 mm to 25 cm. (Id. ¶ 26.) Given that Dixit discloses a bending diameter within the range of 0.5 cm to 1 m and a pipe diameter of 5 mm to 25 cm, the concept of having a bending diameter that is greater than an inner diameter is considered to be within the teaching of Dixit. Likewise, give the aforementioned ranges, the concept of the bending diameter being up to three times larger than the inner diameter of the pipe is also considered to be within the teaching of Dixit: since Dixit’s ranges cover this situation (e.g., a bending diameter of 14 cm and a pipe diameter of 5 cm, etc.)
Previously it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. MPEP § 2144.05(I) (citations omitted). Additionally, it has also been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955). Along these same lines, “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
With these holdings in mind, it is respectfully submitted that at the time Applicant’s invention was effectively filed it would have been prima facie obvious to one skilled in the art to modify the instant combination such that it has the dimensions described in the instant claim—especially since Dixit suggests that one or more dimensions falling within the claimed range were suitable for a tubular reactor. See MPEP § 2144.05(I). Moreover, it is also respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to optimize (via routine experimentation) the bending diameter: in order to enhance the promotion of secondary mixing, as taught by Dixit. In this same vein, it is further submitted that at the time Applicant’s invention was effectively filed, it would have also been obvious to optimize, via routine experimentation, the diameter of the claimed at least one metal pipe, in order to enhance one or more of: the volume of product and the reaction time (as further taught by Dixit). Aller, 220 F.2d at 456; Petersen, 315 F.3d at 1330.
With respect to claim 5, Soresen teaches setting the first predetermined temperature between about 150°C to about 300°C. (Soresen clm. 1; col. 11, ll. 36–56.)
With respect to claim 7, the instant combination does not appear to expressly specify positioning the at least one metal pipe in the temperature rising portion at a predetermined angle relative to a horizontal plane. Nevertheless, the instant claim covers all species of predetermined angles. As such, the at least one metal pipe of the temperature rising portion of the instant combination must be positioned in accordance with at least one of these predetermined angles: since all predetermined angles are covered in the claim. With these considerations in mind, the limitations of the instant claim are considered to be within the teaching of the instant combination. 
In addition, Dixit teaches that a variety of angles can be used in conjunction with bends in order to provide a mixing of reactants. (Dixit ¶ 28.) As such, it is respectfully submitted that at the time Applicant’s invention was effectively filed it would have been obvious to one skilled in the art to modify the instant combination such that the at least one metal pipe in the temperature rising portion is positioned at a predetermined angle relative to a horizontal plane, in order to yield the predictable result of providing mixing of reactants. KSR, 550 U.S. at 415–16.
With respect to claim 8, the instant combination does not appear to expressly specify that positioning the at least one metal pipe in the temperature rising portion lower than the at least one metal pipe in the temperature holding portion. Rather, Soresen teaches positioning the at least one metal pipe in the temperature rising portion upstream of the at least one metal pipe in the temperature holding portion. (Soresen FIG. 1; col. 15, ll. 1–11.) Nevertheless, Beveridge teaches that a tubular reactor can be oriented horizontally—i.e., such that one portion of the tubular reactor is lower than another portion of said reactor. (See, e.g., Beveridge FIG. 6 (showing items 424, 624, and 484).) As such, it is respectfully submitted that at the time Applicant’s invention was effectively filed it would have been obvious to one skilled in the art to modify the instant combination such that the at least one metal pipe of the temperature rising portion is lower than the at least one metal pipe of the temperature holding potion, in order to yield the predictable result of providing decomposition via a horizontally oriented tubular reactor. KSR, 550 U.S. at 415–16.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Soresen, Von Berg, Beveridge, and Dixit—in view of Barkel.6
With respect to claim 6, the instant combination does not appear to specify determining a length of the at least one metal pipe in at least one of the temperature rising portion and the temperature holding portion, based on the predetermined reaction period. Barkel teaches the length of a reaction tube can be adjusted for providing a desired reaction time. (Barkel p. 4, ll. 22–24.) As such, it is respectfully submitted that at the time Applicant’s invention was effectively filed it would have been obvious to one skilled in the art to modify the instant combination such that the length of the at least one metal pipe of at least one of the temperature rising portion and the temperature holding portion is determined based on the predetermined reaction period, in order to yield the predictable result of providing a desired reaction time. KSR, 550 U.S. at 415–16.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Soresen, Von Berg, Beveridge, and Dixit—in view of Biowater.7
With respect to claims 9 and 10, the instant combination does not appear to expressly specify, inter alia, at least one bending region having a first bent portion, a second bent portion, and a straight portion, wherein said at least one bending region is in at least one of: the temperature rising portion and the temperature holding portion.
Biowater discloses a bending region having a first bent portion, a second bent portion, and a straight portion—wherein the straight portion is between the first bent portion and the second bent portion. (Biowater FIGs. 1, 4–6.) Biowater teaches that this configuration was suitable for transporting a fluid as well as generating turbulence. (Id. ¶¶ 7, 10, 37.)
As conveyed above, previously the courts have held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. at 415–16. In addition, the courts have also held that the selection of an art-recognized configuration based on its suitability for an intended use can be used to support a prima facie obviousness determination. Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 1425 (Fed. Cir. 1988) (A claimed agricultural bagging machine was found to differ from a prior art machine only in that brake means of the claimed machine were hydraulically operated whereas the prior art machine’s brakes were mechanically operated. The claimed machine was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.). Moreover, it has also been held that absent persuasive evidence that a particular configuration is significant, said configuration can be considered to be a matter of choice which a person of ordinary skill in the art would have found obvious. See MPEP § 2144.04(IV)(B) (citing In re Dailey, 357 F.2d 669 (CCPA 1966)).
With these holdings in mind, it is respectfully submitted that at the time Applicant’s invention was effectively filed it would have been obvious to one skilled in the art to combine the teachings of Biowater with the teachings of the instant combination, viz., such that one or more of the at least one bending region includes the claimed at least one bending region, in order to yield one or more of the predictable results of transporting fluid and generating turbulence. KSR, 550 U.S. at 415–16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        











    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US 5,370,801 A, issued December 6, 1994 (“Soresen”).
        2 US 2,927,097 A, issued March 1, 1960 (“Von Berg”).
        3 WO  A1, published February 21, 2019. Note, for ease of citation Examiner is using US 2021/0300790 A1 (hereinafter “Beveridge”) in place of the instant WIPO publication.
        4 US 2013/0211118 A1, published August 15, 2013 (“Dixit”).
        5 See the Drawings of the instant application, viz., FIG. 7 (showing a bending diameter (i.e., radius of curvature) R1). In accordance with this image, the claim limitation “bending diameter” is interpreted as being equivalent to a radius of curvature.
        6 WO 01/36088 A1, published May 25, 2001 (“Barkel”).
        7 EP 2508254 A1 to Biowater AG, published October 10, 2012 (hereinafter “Biowater”). Note, an English translation of Biowater has been filed in the record.